Citation Nr: 9910402	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-22 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected chronic low back strain.

2.  Entitlement to a current disability rating in excess of 
20 percent for service-connected chronic low back strain.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
chronic low back strain and assigned a 10 percent rating for 
that disorder.  The veteran appealed the initial assignment 
of a 10 percent rating, contending that his back disability 
was more severe than that contemplated by the 10 percent 
rating.

The Board remanded the claim for further development of the 
medical evidence and on remand the RO granted a 20 percent 
rating.

In this decision, the Board has recharacterized the issues on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court noted, in pertinent part, that there 
is a "distinction between an original rating and a claim for 
an increased rating" and that "at the time of an initial 
rating 'separate ratings can be assigned for separate periods 
of time based on facts found', a practice known as 'staged' 
ratings . . . ."  Fenderson, No. 96-947, slip op. at 8-9.  
The Board has recharacterized the issues so that "staged" 
ratings may be considered in this case.

In Fenderson the Court concluded that the RO did not provide 
the appellant with a correct statement of the case (SOC) 
concerning an issue because in addressing that issue the RO 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' . . . rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17 (emphasis in the original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issue on appeal not as a claim for an "increased" 
disability rating for service-connected chronic low back 
strain but as "Evaluation of service-connected chronic low 
back strain . . .".  More importantly, the RO's September 
1996 SOC and its November 1998 supplemental SOC provided the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of an initial disability evaluation for the 
service-connected back disorder.  Consequently, the Board 
sees no prejudice to the appellant in recharacterizing the 
issues on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluations assigned 
to his service-connected chronic low back strain.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board notes that the veteran has claimed in his notice of 
disagreement, VA Form 9, and other documents in this case 
that he is unable to work because of his service-connected 
back disorder.  This statement reasonably raises a claim for 
a total rating based on individual unemployability.  Because 
this claim was "raised in connection with" the appealed 
increased rating claim, the Board is required to remand, not 
refer, the total rating claim to the RO for adjudication.  VA 
O.G.C. Prec. Op. 06-96 (Aug. 16, 1996).  Therefore, this 
issue is addressed in the Remand section of this decision.

In so doing, the Board notes that the claim for a total 
rating based on individual unemployability is not 
inextricably intertwined with the claim for an initial 
disability rating in excess of 20 percent for 
service-connected chronic low back strain or for a current 
disability rating in excess of 20 percent for 
service-connected chronic low back strain based on the 
criteria in the VA Schedule for Rating Disabilities, and 
therefore the Board may decide these issues on appeal while 
remanding the total rating claim to the RO for adjudication.  
Cf. Parker v. Brown, 7 Vet. App. 116, 118 (1994) (holding 
that claim for an increased rating for a back disorder was 
not inextricably intertwined with a claim for a total rating 
based on individual unemployability).
FINDINGS OF FACT

1.  During the period from May 29, 1996, to November 9, 1998, 
the service-connected chronic low back strain was manifested 
by complaints of pain and stiffness of the low back with pain 
occasionally radiating into the left leg causing numbness and 
a limp; minimal degenerative changes to the anterior aspect 
of the lumbar spine as demonstrated by April 1996 VA x-ray; a 
moderately painful gait with toe heel walking; and range of 
motion of the low back of 95 degrees forward flexion without 
pain; 15 degrees backward extension with mild to moderate 
pain; 15 degrees lateral motion on either side with mild to 
moderate pain; and 50 degrees rotation to either side without 
pain.

2.  Since November 9, 1998, the service-connected chronic low 
back strain is manifested by complaints of low back pain and 
radiating pain into the left lower extremity with numbness; 
of range of motion of the low back of 65 degrees forward 
flexion out of a normal range of 80 degrees; 30 degrees 
backward extension out of a normal range of 45 degrees; 25 
degrees lateral motion out of a normal range of 35 degrees; 
and a description of the effect of pain on motion as having 
to kneel or squat rather than bend forward in order to 
perform certain tasks below waist level such as hammering in 
a nail while doing carpentry work.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, and not in 
excess thereof, for service-connected chronic low back strain 
from May 29, 1996, to November 9, 1998, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1998).

2.  The criteria for an evaluation of 20 percent, and not in 
excess thereof, for service-connected chronic low back strain 
from November 9, 1998, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law.

The veteran appealed the initial assignment by the RO of a 10 
percent rating for his service-connected chronic low back 
strain.  Accordingly, his claim for an initial rating in 
excess of 10 percent for his service-connected chronic low 
back strain is a well grounded claim.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995) (holding that when a claimant is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open).  The veteran subsequently perfected the 
appeal of the claim to the Board.

As noted in the Introduction, the Board remanded the case to 
the RO for further development of the evidence prior to the 
Court's recent holding in Fenderson v. West differentiating 
between claims for higher initial ratings and claims for 
increased ratings, and therefore recharacterization of the 
issues on appeal so that the Board may consider the 
possibility of "staged" ratings in accordance with the 
holding in Fenderson has been accomplished in this decision.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The veteran's service-connected chronic low back strain is 
rated under the criteria in the VA Schedule for Rating 
Disabilities for evaluating the degree of disability 
resulting from lumbosacral strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).  Under this criteria, a 10 
percent rating is provided for characteristic pain on motion.  
The next higher or 20 percent rating may be assigned with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The next 
highest or 40 percent rating may be assigned for severe 
symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Other criteria in the schedule pertaining to the low back are 
set forth under Diagnostic Code 5292 for limitation of motion 
of the lumbar spine and Diagnostic Code 5293 for 
intervertebral disc syndrome.  Under the former, a 10 percent 
rating is provided for slight limitation of motion of the 
lumbar spine; a 20 percent rating for moderate limitation of 
motion; and 40 percent rating for severe limitation of 
motion.  Under the latter, a noncompensable rating is 
provided for "postoperative, cured"; a 10 percent rating 
for mild symptoms; a 20 percent rating for moderate symptoms, 
recurring attacks; a 40 percent rating for severe symptoms, 
recurring attacks with intermittent relief; and the highest 
or 60 percent rating for pronounced symptoms with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.

In Fenderson, the Court held that the rule articulated in 
Francisco v. Brown -- i.e., that, although the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings and that, where an increase in 
the disability rating is at issue, the present level of the 
veteran's disability is the primary concern -- did not apply 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, the 
Court held in Fenderson that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Fenderson, No. 96-947, slip op. at 9.

The Court also noted that the distinction between an original 
rating and an increased rating may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson, No. 
96-947, slip op. at 8.  The Board observes with regard to the 
matter of evidence that in this case the veteran claimed 
service connection for the low back disorder about eighteen 
years after his discharge from service.  Therefore, the Board 
concludes that, where a veteran files a claim for service 
connection many years after service for a disability incurred 
in service, the degree of disability that is contemporaneous 
with the claim for service connection -- and not the degree 
of disability manifested in service many years earlier -- is 
what must be assessed in assigning the initial disability 
rating because ratings are assigned based on current levels 
of disability.  Cf. Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  
Therefore, with regard to the evidence to be considered, the 
service medical records will have much less probative value 
in this case in determining the degree of disability for the 
original or initial rating than will medical evidence 
contemporaneous with the veteran's claim for service 
connection.  Moreover, unlike effective dates assigned for 
awards for increased disability ratings -- which, in certain 
circumstances may be made effective up to a year prior to 
receipt of the claim for the increased rating, there is no 
mechanism for awarding an initial disability rating earlier 
than the effective date of the award for service connection 
for that disability.  Cf. 38 C.F.R. §§ 3.157; 3.400(o)(2) 
(1998).

In this case, the RO originally assigned a 10 percent rating 
as of date of the receipt of claim for service connection for 
the chronic low back strain, i.e., May 29, 1996.  Subsequent 
to the Board's remand of this case in May 1998, the RO 
granted an increased rating to 20 percent and made it 
effective as of May 29, 1996.  Accordingly, the Board will 
consider the evidence in the record at the time of the 
initial rating in considering entitlement to an initial 
disability rating in excess of 20 percent for 
service-connected chronic low back strain and, should 
"staged" ratings be required, the Board will determine the 
effective date of different ratings from the initial rating 
based on facts found.

Evidence In The Record At The Time Of The Initial Rating.

Service medical records reflect that, in February 1977, the 
veteran was seen when his profile for back pain ran out.  On 
physical examination, the back examination was noted as 
normal.  There was normal range of motion without spasm, 
deformity, or discoloration.  However, the examiner noted a 
six-inch scar on the rib cage and the veteran reported having 
fallen three stories.  The impression was a pulled muscle of 
the thoracic spine, right side.  The veteran was prescribed a 
pain reliever, treated with heat, and assigned to light duty 
for 48 hours.

Two days later, the veteran was seen again with complaints of 
back pain.  On physical examination, there was normal range 
of motion without spasm, deformity, swelling or 
discoloration.  The impression was muscle strain, resolving, 
and the veteran was returned to duty with instructions to 
continue to apply heat.

The veteran complained of pain in the low back without 
radiation in March 1977 after he fell while skiing in Alaska.  
The pain was not relieved by rest.  There was no paresthesia 
and no weakness.  There was tenderness of the paravertebral 
muscles on the right in area L4-L5.  Range of motion, sensory 
motor, and deep tendon reflexes were intact.  Strength was 
good; straight leg raising test was negative.  An x-ray of 
the lumbosacral spine showed no significant abnormality.  The 
veteran was treated with medication, heat, and rest.

In June 1978, the veteran was seen for complaints of the 
onset of low back pain for four days with no history of 
trauma.  The examiner noted the history of back pain in 1977 
after falling while skiing.  On physical examination, the 
veteran complained of generalized lumbar tenderness.  There 
was full range of motion but on return to upright the veteran 
listed to the right.  Deep tendon reflexes were intact, 
straight leg raising was negative, motor was normal, gait was 
normal, and there was no guarding.  The impression was lumbar 
strain.  The plan was to treat the back with an ice pack.  In 
July 1978, the veteran complained of back pain for two weeks 
with sharp pain in the lumbar region.  Objectively, muscle 
tightness was noted.  The assessment was muscle strain and 
the veteran was prescribed medication.  Later in July, the 
veteran still complained of having low back pain all the 
time.  All objective tests on examination were normal.  The 
assessment was normal examination, subjective low back pain.  
The veteran was assigned to duty without limitation and 
prescribed medication.

VA outpatient records show that, in April 1996, the veteran 
was seen for complaints of back pain.  He provided a history 
of having injured his back in service and stated that the 
pain had gotten progressively worse.  The veteran was 
ambulatory with a steady gait and did not appear to be in any 
acute distress.  He was seen by an examiner who noted that 
the veteran stated that pain was present everyday, but some 
days pain was worse, causing difficulty standing straight, 
getting up and walking.  The veteran stated loss of bladder 
control two times with first occurrence about one month 
earlier.  The loss of bladder control was associated with 
sleeping and inability to reach bathroom in time secondary to 
pain as opposed to being associated with the back disability 
in an organic or pathologic sense.  The veteran reported that 
pain had been severe enough to require crutches for walking.  
At the time of examination, the veteran reported that the 
pain was a 4 on a scale of 1 to 10 which was baseline for 
him.  He also stated that his left leg occasionally went 
numb.  

Objectively, the doctor noted a moderately painful gait with 
toe-heel walking.  No pain was elicited with palpation.  The 
veteran was able to distinguish sensation.  Deep tendon 
reflexes were 2+ or normal.  Medical Abbreviations:  10,000 
Conveniences at the Expense of Communications and Safety 237 
(7th ed. 1995)).  There was no active spasm appreciated.  
Pain was noted to originate at L4.  The diagnostic impression 
was low back pain.  The veteran was prescribed medication and 
scheduled for a low back pain clinic.  X-ray of the 
lumbosacral spine was ordered.  The April 1996 x-ray report 
is in the claims file and reflects mild anterior degenerative 
spurs.  Vertebral body heights, disc spaces, and alignment 
were normal.  The impression was minimal spurring of the 
lumbar spine.

In June 1996, the veteran was seen in a VA admission 
screening clinic.  The veteran's 20 year history of low back 
pain was noted.  It was also noted that the pain had recently 
gotten worse with pain sometimes radiating to the left leg, 
causing numbness and a limp.  The veteran reported having bad 
episodes about twice per year when he is disabled by back 
pain.  The veteran also stated that he had about two hours 
morning stiffness in the back.  On physical examination there 
was no paravertebral pain, no tenderness to palpation or 
percussion over the lumbosacral spine, and negative straight 
leg raising.  Deep tendon reflexes and sensory reflexes were 
intact.  Strength was syntactical and full.  There was no 
muscle wasting in the quads.  The assessment was chronic low 
back strain versus spondyloarthritis syndrome.  The doctor 
noted that there was no history of arthritis in other joints 
and no sacroiliac tenderness.  The veteran was referred to 
physical therapy for instructions on low back exercises and 
prescribed local heat and analgesics.

In June 1996, the veteran underwent a VA Spine examination.  
The history of injury during service and subsequent worsening 
of back pain was recorded.  The veteran also reported having 
seen a private physician who had given him a shot, pain 
pills, and crutches.  The veteran reported that he had had 
difficulties obtaining a job because of his back condition 
and had been doing odd jobs and was practically unable to 
function during the winter and on rainy days.

On examination, the veteran was in no acute distress.  There 
was no definite pain to palpation of the lower back.  There 
were no scars on the lower back.  There was no pain triggered 
by palpation of his flanks.  Straight leg raise was to 40 
degrees on the right and 30 degrees on the left, with a 
pulling and tightening sensation over the knee cap areas.  On 
the floor, the veteran bent forward 95 degrees without pain 
to his lower back and extended backward 15 degrees with mild 
to moderate pain to his lower back.  He bent laterally 15 
degrees on either side with mild to moderate pain to his 
lower back and rotated 50 degrees to either side without pain 
to his lower back.  The diagnosis was lower back strain with 
history of injury to his lower back in 1976/1977 timeframe.  
It was noted that there were minimal degenerative changes to 
the anterior aspect of the lumbar spine on x-ray done in 
April 1996.

Evidence Added To The Record Since The Initial Rating.

An October 1996 VA outpatient treatment report showed that 
the veteran was reporting to the back clinic for a three-
month follow-up.  He reported having reinjured his back in a 
motor vehicle accident a month earlier.  He stated that he 
did not go to the emergency room after the accident but was 
sent to a private doctor three days later by an insurance 
company.  The private doctor treated him with physical 
therapy, ultrasound, massage, and medication.  The veteran 
reported that his back pain was a 7 out of 10 when it hit 
sharp, with his worst pain being 10/10 and his lowest pain 
being 4/10.  He stated that his legs only hurt when his back 
pain was 10/10 and then his leg pain would be about 7/10.

VA outpatient treatment records show that in November 1996, 
the veteran had no complaints of low back pain.  In December 
1996, it was noted that chronic low back pain was stable.  A 
February 1997 VA outpatient report showed complaints of 
chronic low back pain.  On examination of the back, there 
were no paraspinal spasms and no bony prominence.  The 
assessment was chronic low back pain.

In May and June, twice in July, and in October 1997, the 
veteran was seen at a VA outpatient clinic for other 
complaints but there were no complaints of low back pain.  In 
March 1998, the veteran requested stronger medication for his 
back.  In June 1998, the veteran was seen for complaints of 
left lateral chest wall pain elicited by breathing in and by 
left lateral bending and backward bending.  Low back strain 
was noted as "past medical history."  The doctor diagnosed 
musculoskeletal pain.  Two days later, the veteran was seen 
again and his complaints included low back pain.

In November 1998, the veteran underwent another VA 
examination.  The chief complaint was low back pain.  The 
history of the injury to the back while skiing in 1976 and 
gradual worsening of back pain over the years was recorded.  
The veteran also reported that his back was stiff at times 
and stated that, while doing carpentry work, he had to knee 
down to nail something below the waist level rather than bend 
down to nail it.  He stated that he must squat rather than 
bend forward.  The veteran stated that his back hurt all the 
time and was worse with usage.  He stated that he thinks his 
back is worse when he tries to move it and he thinks that he 
loses motion when he tries to move it.  He reported being 
adversely affected by the cold.  He reported pain at night.  
He stated that leg radiation was to the left thigh area, and 
he was unaware of any motor loss in either lower extremity.  
He reported a numbness through the left lower extremity from 
above the knee to and including the foot.  He stated that 
when he had pain his motion was decreased.

On physical examination of the back, the examiner noted 
normal contours and no paravertebral muscle spasm.  There was 
diffuse mild tenderness L2 through L5.  Forward flexion was 
to 65 degrees and the doctor stated that 80 degrees was 
normal.  Extension was to 30 degrees compared to a normal 
range of about 45 degrees.  Lateral bending was 25 degrees to 
the right and left, with 35 degrees being normal.  There was 
no sciatic tenderness on either side.  He had a stocking 
hypesthesia of the left lower extremity from the upper thigh 
distally to include the ankle.  He had no atrophy of the 
lower extremities.  Knee and ankle jerks were normal.  
Straight leg raising was done easily to 90 degrees but at 
that point the veteran complained of low back pain.  He 
walked without a limp.  X-rays of the spine were negative.

The diagnosis was chronic lumbar musculoligamentous strain.  
The doctor noted that the effect of pain on motion was 
described to him by the veteran and fell in the category of 
having to kneel rather than bend and squat rather than bend 
when doing carpentry work, etc.  The doctor stated that he 
had nothing further to add about the effect of pain on motion 
or function.

Analysis.

The veteran is currently assigned a 20 percent rating.  To 
warrant a 40 percent rating, the evidence must show that his 
service-connected chronic low back strain was manifested by 
(1) "severe" limitation of motion of the lumbar spine 
(Diagnostic Code 5292); or by (2) recurring attacks, with 
intermittent relief, of severe symptoms compatible with 
sciatic neuropathy and other findings associated with 
intervertebral disc syndrome (Diagnostic Code 5293); or by 
(3) "severe" symptoms of lumbosacral strain including some 
of the following with abnormal mobility on forced motion: (a) 
listing of the whole spine to opposite side; (b) positive 
Goldthwaite's sign; (c) marked limitation of forward bending 
in standing position; (d) loss of lateral motion with osteo-
arthritic changes or narrowing of irregularity of the joint 
space (Diagnostic Code 5295).

Range of motion testing of the spine was accomplished in June 
1996 and November 1998.  The examiners did not comment on 
whether the range of motion was considered severe.  However, 
based on the values in degrees for normal range of motion 
provided by the November 1998 examiner, the Board notes the 
range of motion was not as limited in 1998 as it was in 1996 
except for the range of forward flexion which was to 95 
degrees without pain in June 1996 and was only to 65 degrees 
in November 1998.  The veteran's pain on motion was described 
in 1996 as "moderate".

The only finding or symptom compatible with sciatic 
neuropathy and other findings associated with intervertebral 
disc syndrome would be complaints of radiating pain to the 
left leg.  Other neurological symptoms have not been shown, 
i.e., muscle spasm has never been noted and absent ankle jerk 
has never been noted.  In June 1996, the veteran reported 
having "bad episodes" of disabling pain about twice a year.  
The Board considers this latter finding comparable to severe 
recurring attacks with intermittent relief, the criteria for 
the 40 percent rating under Diagnostic Code 5293, but 
concludes that this symptomatology, contemporaneous to the 
initial rating assignment, did not more nearly approximate 
the degree of disability contemplated by the 60 percent 
rating because there was not muscle spasm or ankle jerk and 
because the symptoms that were present were not persistent 
with little intermittent relief.  38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5293 (1998).

In addition, the Board notes that the medical evidence 
contemporaneous with the claim shows some of the symptoms 
associated with a 40 percent rating for lumbosacral strain.  
Although listing of the whole spine to the opposite side and 
a positive Goldthwaite's sign were not noted by examiners and 
although marked limitation of forward bending and narrowing 
or irregularity of the joint space were affirmatively ruled 
out -- the veteran had forward flexion to 95 degrees without 
pain in June 1996 and an April 1996 x-ray showed normal 
vertebral body heights, disc spaces, and alignment --, there 
was some loss of lateral motion -- it was limited to 15 
degrees with mild to moderate pain -- and there were some 
mild osteoarthritic changes (April 1996 x-ray reflected mild 
anterior degenerative spurs).  Moreover, there was evidence 
of some abnormal mobility on forced motion as the April 1996 
VA outpatient examiner noted a moderately painful gait with 
toe-heel walking.  Because there were some findings 
contemplated by the 40 percent ratings under Diagnostic Codes 
5293 and 5295, the Board concludes that the evidence in the 
file at time of the initial assignment of the rating more 
nearly approximated the 40 percent rating than the 20 percent 
rating.  38 C.F.R. §§ 4,7, 4.71a, Diagnostic Codes 5293, 5295 
(1998).

By the time of the November 1998 VA examination, the 
outpatient treatment records showed that the veteran had 
reinjured his back in a motor vehicle accident in 1996 after 
which he began receiving treatment from a private physician 
including physical therapy, ultrasound, massage, and 
medication.  After this treatment, there were few complaints 
of back pain for over year and the low back pain was 
described as "stabilized".  In October 1996 just a month 
after the treatment had begun, the veteran reported that his 
back pain was 10/10 on occasion and during this time his legs 
also hurt, but that usually his back pain was a 7 out of 10 
and his lowest level was described as 4/10.  The Board 
concludes that this description is, roughly speaking, more 
comparable to a "moderate" degree of disability with 
recurring attacks than with a "severe" degree under 
Diagnostic Code 5293.

The November 1998 examination report that range of motion of 
the back had improved except for forward flexion.  The 
veteran stated that he must squat rather than bend forward.  
His range of motion was 65 degrees out of 80 degrees for 
forward flexion which means he had a range of forward bending 
that was roughly 81 percent normal.  With lateral motion, 25 
degrees out of a normal 35 degrees, he had a range roughly 71 
percent normal.  With extension, 30 degrees out of a normal 
45 degrees, he had a range that was roughly 66 percent 
normal.  The Board concludes that this degree of limitation 
of range of motion would be appropriately rated as 
"moderate" and did not more nearly approximate a "severe" 
limitation of motion of the spine.  Therefore, from the time 
of the November 1998 examination, the Board concludes that 
under Diagnostic Code 5292 a 20 percent rating is properly 
assigned.

Moreover, concerning the criteria under Diagnostic Code 5293, 
he had not sciatic tenderness, his knee and ankle jerks were 
normal, and there was no muscle spasm.  Given these findings 
and because the veteran had gone over a year with few 
complaints of back pain and the back pain was described as 
stabilized as shown by VA outpatient records, the Board 
concludes that no more than a 20 percent rating for moderate 
recurring attacks was warranted under Diagnostic Code 5293 by 
the time of the November 1998 examination.  

With regard to the criteria for lumbosacral strain under 
Diagnostic Code 5295, the contours of the veteran's back were 
described by the November 1998 examiner as normal and so 
there was no listing of the whole spine to the opposite side.  
Moreover, there was no marked limitation of forward bending 
but rather the veteran had 81 percent normal range of forward 
flexion.  In addition, the examiner interpreted x-rays of the 
spine to be negative.  However, assuming that this was a 
matter of radiographic interpretation rather than assuming 
that prior minimal degenerative spurring noted in April 1996 
was not there, the Board notes that the criteria for the 40 
percent rating still were not met in this case because the 
veteran did not have some of the symptoms with abnormal 
mobility on forced motion.  Rather, his gait was normal as 
indicated by the examiner's notation that he walked without a 
limp.  Finally, although the veteran did not have muscle 
spasm on extreme forward bending in November 1998 ("no 
paravertebral muscle spasm"), he still had some loss or 
limitation of lateral motion, specifically his range was 
about 71 percent normal, and therefore the Board concludes 
that the current 20 percent rating is appropriately assigned 
from the date of the November 1998 examination report.

For the reasons and bases articulated above, the Board finds 
that during the period from May 29, 1996, to November 9, 
1998, the service-connected chronic low back strain was 
manifested by complaints of pain and stiffness of the low 
back with pain occasionally radiating into the left leg 
causing numbness and a limp; minimal degenerative changes to 
the anterior aspect of the lumbar spine as demonstrated by 
April 1996 VA x-ray; a moderately painful gait with toe heel 
walking; and range of motion of the low back of 95 degrees 
forward flexion without pain; 15 degrees backward extension 
with mild to moderate pain; 15 degrees lateral motion on 
either side with mild to moderate pain; and 50 degrees 
rotation to either side without pain.  The Board concludes 
that these symptoms more nearly approximate the 40 percent 
rating for a low back disorder under schedular criteria, and 
that therefore the criteria for an evaluation of 40 percent, 
and not in excess thereof, for service-connected chronic low 
back strain from May 29, 1996, to November 9, 1998, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).

Moreover, the Board finds that, since November 9, 1998, the 
service-connected chronic low back strain is manifested by 
complaints of low back pain and radiating pain into the left 
lower extremity with numbness; of range of motion of the low 
back of 65 degrees forward flexion out of a normal range of 
80 degrees; 30 degrees backward extension out of a normal 
range of 45 degrees; 25 degrees lateral motion out of a 
normal range of 35 degrees; and a description of the effect 
of pain on motion as having to kneel or squat rather than 
bend forward in order to perform certain tasks below waist 
level such as hammering in a nail while doing carpentry work.  
Therefore, the Board concludes that the criteria for an 
evaluation of 20 percent, and not in excess thereof, for 
service-connected chronic low back strain from November 9, 
1998, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).


ORDER

An initial disability of 40 percent, but not higher, for the 
period from May 29, 1996, to November 9, 1998, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

A disability rating higher than the currently assigned 20 
percent rating, effective from November 9, 1998, is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Reason for remand:  The veteran has claimed in his notice of 
disagreement, VA Form 9, and other documents in this case 
that he is unable to work because of his service-connected 
back disorder.  This statement reasonably raises a claim for 
a total rating based on individual unemployability.  Because 
this claim was "raised in connection with" the appealed 
increased rating claim, the Board is required to remand, not 
refer, the total rating claim to the RO for adjudication.  VA 
O.G.C. Prec. Op. 06-96 (Aug. 16, 1996).  The Board construes 
the opinion of the General Counsel to mean that a total 
rating claim is a type of increased rating and that the Board 
has jurisdiction of the total rating claim in this case by 
virtue of having jurisdiction of the increased rating claim.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain any evidence, 
including medical records pertaining to 
the service-connected back condition, 
that is relevant to the claim for an 
total rating based on individual 
unemployability which the veteran 
articulated as early as his September 
1996 notice of disagreement.  
Specifically, the RO should obtain the 
records of Dr. George Farrell, a private 
physician, whom the veteran stated he was 
seeing to a VA examiner as recorded in a 
October 1996 VA outpatient treatment 
record.

2.  The RO should adjudicate the claim 
for a total rating based on individual 
unemployability based on the evidence in 
its entirety.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


